DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 2, Figures 1, 5, and 8, and claims 1-6, 8, and 10-15 in the reply filed on 04/01/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2016/0322880) in view of Stephens et al. (US 4689546).
In re claim 1, Bradley, in figures 1-10, discloses a power system comprising: an electrical machine including a stator (102, 504) with a stator winding (506) connected to a power converter (not shown but inherent to power the windings); and an assembly to reduce common mode currents between the electrical machine and the power converter, the assembly comprising a stator frame (104) and an electrical insulator (106) located between the stator frame and the stator. Bradley does not clearly show a ground. Stephens however teaches that it is well known in the art to ground the device externally (see ground 42 or 54 for example). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grounded the frame of Bradley as taught by Stephens in order to provide a common ground for the electrical components of the device.
In re claim 2, Bradley, in figures 1-10, discloses the electrical insulator comprises one or more stator mounts (the electrical insulator comprises a mount because it is positioned between the frame and the stator thereby mounting the stator).
In re claim 3, Bradley, in figures 1-10, discloses the each stator mount is an anti-vibration mount with a plurality of elastomeric layers interleaved with rigid plates (see figure 3 showing this structure).
In re claims 4-5, Bradley, in figures 1-10, discloses an impedance connection between the stator frame and the stator (elastomeric layers inherently have impedance and thus function as an impedance connection and a filter).
In re claim 10, Bradley, in figures 1-10, discloses a power system comprising: an electrical machine including a stator (102, 504) with a stator winding (506) connected to a power converter (not shown but inherent to power the windings); and an assembly to reduce common mode currents between the electrical machine and the power converter, the assembly comprising a stator frame (104) electrically isolated from the stator. Bradley does not clearly show a ground. Stephens however teaches that it is well known in the art to ground the device externally (see ground 42 or 54 for example). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grounded the frame of Bradley as taught by Stephens in order to provide a common ground for the electrical components of the device.
In re claim 11, Bradley, in figures 1-10, discloses that the stator frame is electrically isolated from the stator by an electrical insulator (106) located between the stator frame and the stator.
In re claim 12, Bradley, in figures 1-10, discloses that the electrical insulator comprises one or more stator mounts (106 mounts the stator).
In re claims 13-15, the claimed method steps are necessitated by the device disclosed in claims 1-5 and 10-12 above.
Allowable Subject Matter
Claims 6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Alexander Talpalatski/Primary Examiner, Art Unit 2837